Citation Nr: 1427668	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  08-25 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for removal of the right kidney.

2. Entitlement to a rating in excess of 10 percent for lumbosacral strain, low back disability.

3. Entitlement to a rating in excess of 10 percent for left knee disability.

4. Entitlement to a rating in excess of 10 percent for left ankle disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to October 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2007 and February 2008 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.


FINDINGS OF FACT

1. The removal of the Veteran's kidney did not arise from or relate to service.

2. The Veteran's low back disorder has been manifested by flexion limited to no worse than 70 degrees; pain and flare-ups have been reported but no additional functional lost has been demonstrated.

3. The Veteran's left knee manifested with generally normal range of motion, no instability, no subluxation, and minimal pain and flare-ups.


CONCLUSIONS OF LAW

1. The criteria of service connection for removal of the right kidney have not been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2013).

2. The criteria for a rating in excess of 10 percent for the low back disability have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.123, 4.124, 4.71a, Diagnostic Code 5237.

3. The criteria for a rating in excess of 10 percent for a left knee disability have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5259.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In October 2006 and January 2008, the RO sent the Veteran letters providing notice, which satisfied the requirements of the VCAA.  The letters were prior to adjudication of his claims and explained the basis for assigning ratings and effective dates.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required.  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  VA provided examinations for the Veteran's low back, knee, and urinary system November 2006 and November 2012.  There is no argument or indication that these examinations are inadequate for the information and opinions therein.  However, the Board previously found that the opinion from the November 2006 genitourinary examination did not adequately address the issue of aggravation and remanded for such an opinion.  

Following the remand directives, the Agency of Original Jurisdiction (AOJ) obtained new VA examinations for the Veteran's urinary system, back, ankle, and knees.  The AOJ also requested any new VA treatment records but no new records were found.  The examiners adequately addressed the rating criteria and provided detailed rationale for the opinions offered.  These actions were in substantial compliance with the remand directives and further remand is not necessary.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  The Board has carefully reviewed the record and determines there is no additional development needed.  

As there is no further notice or assistance that would be reasonably likely to assist the Veteran in substantiating the claims being decided; VA's VCAA duties have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

II. Service Connection

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran is competent to provide evidence of symptoms observable by his senses, but he is not competent to determine the cause of or need for kidney removal as that requires specialized medical knowledge and training.  See 38 C.F.R. § 3.159(a); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board finds the Veteran credible as his statements have been detailed and consistent.

As explained below, the criteria for service connection of kidney removal have not been met.  See 38 C.F.R. § 3.303. 

The Veteran's right kidney was removed after a series of kidney stones and uretero-pelvic junction (UPJ) obstruction in April 2006.

The Veteran had in-service incurrences of urinary and kidney pain.  Service treatment records show treatment for a condition deemed to be prostatitis in February 1977 and October 1979.  Service treatment records also show treatment for a possible urinary tract infection in September 1976, as well as, back and right side pain and painful urination in September 1976 and March 1977.
However, the preponderance of the credible, medical evidence is against a causal relationship between the in-service pain and prostatitis and later kidney removal.  The VA examiner in November 2006 provided a negative opinion on direct causation, finding that the loss of the right kidney was not due to military service.  Specifically, the examiner explained that the loss of renal function was due to multiple episodes of stones, with no evidence of any infection component and the long, disease-free interval between service and the current removal mitigates any causal relationship.  In a May 2006 letter, the Veteran's treating physician noted that the symptoms during service when the Veteran was 18 and 19 could have been related to a congenital problem with his kidney, which if detected could have prevented the need for later removal.  However, the physician qualifies by stating "This is all speculation."  As such, the opinion does not offer much probative value, as it is speculation rather than a calculated opinion.  

Furthermore, the VA examiner in November 2012 found that removal of the right kidney was less likely than not caused by or aggravated beyond the natural progression by in-service incidents.  The examiner explains that the underlying cause of the kidney removal, UJO, is a genetic, or congenital, condition, and in many cases the condition requires surgery.  However, the examiner explained that the condition was not aggravated by service because there would have been evidence in the intervening time such as a more detrimental clinical picture and urine with changes that suggested infection or obstruction, if the in-service incidents were related to the problems later in life.  The examiner acknowledged the May 2006 letter, but noted its speculative nature.  

As noted previously, the Veteran is not competent to determine the cause of his kidney removal.  Jandreau, 492 F.3d at 1377.  Therefore, the preponderance of the competent, credible evidence is against a finding of a nexus to service, and service connection is not established.

III. Disability Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994); 38 C.F.R. § 4.14.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Board must also consider staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

The Veteran is competent to provide evidence of symptoms observable by his senses, but he is not competent to diagnose conditions of the spine, ankle, or knees as this requires specialized medical knowledge and training to understand the complexities of the musculoskeletal system.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board finds the Veteran credible as his statements are consistent and detailed.

Low Back

Disabilities of the low back are rated under section 4.71a for the musculoskeletal system.  The Veteran has been rated under diagnostic code 5237 for lumbosacral strain, which uses the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  The Veteran is currently assigned a 10 percent rating for his low back.
Under the rating formula, the criteria for a 20 percent rating are: 
Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Code (DC) 5237.
The criteria for a 40 percent rating are:
Unfavorable ankylosis of the entire cervical spine; or forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.
The criteria for a 50 percent rating are unfavorable ankylosis of the entire thoracolumbar spine, and unfavorable ankylosis of the entire spine merits a 100 percent rating.  Id.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2006).

The Veteran's low back disability does not merit a rating in excess of 10 percent.  See 38 C.F.R. § 4.71a, DC 5237.

The Veteran's range of motion does not merit a higher rating and he has no incapacitating episodes.  During the November 2012 VA examination, the Veteran's forward flexion was recorded as 70 degrees with no objective evidence of pain.  His combined range of motion was recorded as 210 degrees with no objective evidence of pain.  Repetitive testing showed no greater limitation or pain.  During the November 2006 VA examination, the Veteran's forward flexion was 80 degrees and combined range of motion was 200 degrees.  The 2006 examiner noted minimal pain during range of motion testing.  These range of motion recordings do not qualify for a 20 percent or higher rating.  See 38 C.F.R. § 4.71a, DC 5237.

Moreover, any flare-ups in this case are not so severe as to warrant a higher rating.  During the November 2006 VA examination, the Veteran reported weekly flare-ups with moderately-severe pain which extended into his left hip and legs and lasted for about five minutes.  During the November 2012 VA examination, the examiner noted the Veteran's reports of pain but found these reports to be vague.  It was also noted that they sometimes addressed the period of active service instead of the current time.  The 2012 examiner did not record any flare-up symptoms from the Veteran and specifically indicated that he did not report flare-ups impacting his functioning.  The November 2012 examiner noted that many of the Veteran's symptoms in the extremities on his left side were due to a nonservice-connected stroke.  Even assuming that the Veteran continued to have weekly, five-minute flare-ups, the short duration of these flare-ups would not create general functional limitation warranting a higher rating.  A higher rating requires functional limitation either explicitly through the muscles and joints, or due to pain, to 60 degrees or less for flexion and 120 degrees or less for combined range of motion.  38 C.F.R. § 4.71a, DC 5237.  The Veteran's reported five-minute flare-ups and later report of no flare-ups do not present such functional loss.  See id.    

There is no evidence of ankylosis, which could merit a 50 or 100 percent rating under 38 C.F.R. § 4.71a, DC 5237.  See VA Examinations November 2006, November 2012.

The regulation provides an additional rating schedule of the spine if a veteran has intervertebral disc syndrome with incapacitating episodes.  38 C.F.R. § 4.71a.  However, here, the Veteran does not have any diagnosis of intervertebral disc syndrome, and both examiners noted no incapacitating episodes or hospitalization.  

Finally, the rating code for the spine allows for separate ratings if the spine disability causes neurologic abnormalities, like radiculopathy in the extremities.  38 C.F.R. § 4.71a, DC 5237, Note 1.  The November 2012 VA examiner recorded less than normal strength associated with left hip, left knee, left ankle, and left great toe, as well as, hyperactive reflexes in the left knee and ankle.  There is no evidence of bowel or bladder impairment.  During the 2012 examination, the Veteran had normal sensory tests and the examiner noted no signs or symptoms of radiculopathy.  The examiner explained that the left-side symptoms and the need for an assistive device arose from the nonservice-connected stroke in 2006.  As such, the above findings are not to be rated as complications of the back disability.   

Left Knee

The Veteran's left knee disability has been assigned a 10 percent rating by the RO under Diagnostic Code 5259 for cartilage, semilunar, removal of.  38 C.F.R. § 4.71a, DC 5259.  Ten percent is the highest rating under Diagnostic Code 5259.  Id.  However, in compliance with Schafrath, the Board will consider all other diagnostic codes applicable to knee disabilities to determine whether the Veteran could receive a higher rating under another code.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). 

First to discuss limitation of motion in the knee, normal flexion of the knee is to 140 degrees and extension is to zero degrees.  See 38 C.F.R. § 4.71a, Plate II.  A non-compensable (0 percent) rating will be assigned for limitation of flexion of the leg to 60 degrees.  To warrant a rating of 10 percent, flexion of the leg must be limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5260.  To warrant a 10 percent, compensable rating for limitation of extension, extension must be limited to 10 degrees.  38 C.F.R. § 4.71a, DC 5261.  

As discussed above, disabilities of the musculoskeletal system that are evaluated on the basis of limitation of motion are subject to provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment due to pain, flare-ups, etcetera.  See Deluca, 8 Vet. App. 202.

Here, however, the Veteran does not have a compensable level of limitation of motion and is already being compensated with 10 percent disability, in recognition of his pain symptoms.  During the November 2012 VA examination, the Veteran reported pain and flare-ups but would not provide detail of these events to the examiner.  In the November 2006 examination, the Veteran reported flare-ups in pain and locking approximately every six months, with some increased pain closer to the time of the examination.  He reported that the knee did not impact his daily living more than minimally.  The Veteran had treatment for pain at VA.    

The 2012 examiner recorded normal range of motion in the Veteran's left knee and noted no objective signs of pain, even after repetitive testing.  While the examiner noted functional loss, he went on to explain that this loss was due to spasms secondary to a non-service connected stroke.  Similarly, the VA examiner in November 2006 recorded range of motion from zero to 130 degrees, with no pain.  The 2006 examiner noted no abnormality seen in the knee whatever and instead an entirely normal examination of the left knee.  These range of motion records do not merit a rating in excess of 10 percent.  See 38 C.F.R. § 4.71a, DC 5260, 5261. 

As noted above, pain can create functional loss such that range of motion is limited and a higher rating is appropriate.  See Deluca, 8 Vet. App. 202.  Although the Veteran is competent and credible in reporting his knee symptoms, his reports were noted as vague and not probative without any objective evidence of such functional limitation.  With little to no probative evidence of limitation of motion or functional loss, it cannot be found that his reports of pain have caused his disability picture to most nearly approximate a 20 percent evaluation under any applicable diagnostic codes.  Therefore, a rating in excess of 10 percent is not justified under Diagnostic Codes 5260 or 5261.  See 38 C.F.R. § 4.71a.

Diagnostic Code 5258 applies to symptoms such as frequent episodes of locking, pain, and effusion into the joint associated with dislocation of the semilunar cartilage.  Id.  The VA examinations note that the Veteran was diagnosed with a torn meniscus during service.  However, as discussed above, the probative evidence does not show symptoms of locking, pain, or effusion into the joint which could warrant a higher rating under Diagnostic Code 5258.  See VA Examinations November 2012, November 2006; 38 C.F.R. § 4.71a.  Specifically, the November 2006 McMurray's test for instability, associated with meniscus injuries, showed no abnormalities.  

Diagnostic Code 5257 applies to impairment of the knee with recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a.  The Veteran has not reported and VA examinations do not show any sublaxation or lateral instability.  During the November 2012 VA examination, all stability testing was normal.  The examiner found no evidence of subluxation or dislocation.  The 2012 examiner noted that the Veteran used a cane for ambulation but explained that the need for the cane arose from a nonservice-connected stroke.  With no evidence of subluxation or instability, the Veteran could not receive a higher rating under 38 C.F.R. § 4.71a, DC 5257. 

VA's General Counsel has held that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  Here, however, there is no evidence of instability from the service-connected knee disability and there is no diagnosis of arthritis.  See VA Examinations November 2006, November 2012.  Therefore, separate ratings for the knee are not applicable for the Veteran.  

There is also no evidence of ankylosis which could merit a higher rating under 38 C.F.R. § 4.71a, DC 5256.   

Based on the evidence of record, the Veteran's left knee disability does not manifest with the necessary limitation of motion, instability, or other symptoms to receive a rating in excess of 10 percent.  See 38 C.F.R. § 4.71a.  

Extra-schedular Considerations

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the manifestations of the Veteran's low back and knee disabilities are fully contemplated by the schedular rating criteria.  Specifically, the rating criteria address limitation of motion and the case law addresses functional loss from pain and flare-ups.  The Board notes that the Veteran used a cane, which is not specifically considered by the rating criteria.  However, the VA examinations attribute that need to symptoms of a stroke and not a service-connected disability.  As such, it is not for consideration in the schedular or extra-schedule analysis of these disabilities.  Accordingly, referral for consideration of an extra-schedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16.

In summary, the preponderance of the evidence is against a finding of service connection for right kidney removal, a rating in excess of 10 percent for low back disability, and a rating in excess of 10 percent for left knee disability.  See 38 C.F.R. §§ 3.303, 4.71a.  Therefore, the benefit of the doubt doctrine is inapplicable and the claims must be denied.  38 C.F.R. §§ 3.102, 4.3


ORDER

Service connection for right kidney removal is denied.

A rating in excess of 10 percent for low back disability is denied.

A rating in excess of 10 percent for left knee disability is denied.


REMAND

Although not a violation of the remand directives, the November 2012 examiner was unable to provide any functional results for the Veteran's left ankle disability.  The examiner noted that he was unable to distinguish the level of disability created by the service connected disability from that of a nonservice-connected stroke.  The Board notes that the examiner in January 2008 was able to provide some functional data, even though the Veteran had already suffered the stroke.  As such, an additional examination is necessary to provide functional limitation or an explanation as to why such information cannot be provided without resort to speculation.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination to determine the current level of left ankle disability due to the service-connected injury.  Forward the claims file to the examiner.  All appropriate testing should be done.  

a. Range of motion testing should be conducted and the examiner should note the point at which the Veteran experiences pain, if applicable.  The examiner should also state whether there is any additional loss of function upon repetitive movement, due to factors such as pain, weakness, fatigability, and loss of endurance.  If so, the examiner should indicate the extent of such loss of function, in degrees.  Further, if the Veteran reports flare-ups of ankle pain, estimate any additional loss of function during such periods, expressed in degrees of lost motion.

b. Please determine the level of disability due to the in-service ankle fracture, separate from the nonservice-connected stroke.  If such a determination cannot be given without resort to speculation, state such, provide reasons why, and state whether the inability is due to the absence of any evidence or is due to the limits of scientific or medical knowledge. 

2. If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


